internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl br1-plr-104038-03 date date ty legend a country b date c dear this is in response to your letter dated december 30th in which you request a ruling under sec_877 of the internal_revenue_code code on whether one of the principal purposes for a’s loss of citizenship was the avoidance of u s taxes under subtitle a or subtitle b of the code the ruling contained in this letter is based upon information and representations submitted by a and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination the information submitted for consideration is substantially as set forth below a expatriated on date c a was born in the united_states and became a citizen of both the united_states and country b at birth a continues to be a citizen of country b plr-104038-03 code sec_877 generally provides that an individual who loses u s citizenship within the 10-year period immediately preceding the close of the taxable_year will be taxed under sec_877 and the special rules of sec_877 for that year unless one of the principal purposes for the loss of citizenship was not to avoid u s taxes in addition to code sec_877 sec_2107 and sec_2501 provide special estate and gift_tax regimes for individuals who expatriate with a principal purpose to avoid u s taxes a former citizen will be treated as having expatriated with a principal purpose to avoid u s taxes for purposes of sec_877 sec_2107 and sec_2501 if the individual’s average income_tax_liability or the individual’s net_worth on the date of expatriation exceed certain thresholds the presumption may be rebutted however in the case of a former citizen who is described within certain statutory categories and who submits a request for a ruling within one year of the date of loss of u s citizenship for the secretary’s determination as to whether a principal purpose for that loss was the avoidance of u s taxes see sec_877 sec_2107 and sec_2501 a c notice requires that certain information be submitted with a request for a ruling that an individual’s expatriation did not have for one of its principal purposes the avoidance of u s taxes a’s net_worth exceeded the sec_877 threshold on date b she is eligible to request a ruling under code sec_877 because at birth she became a citizen_of_the_united_states and country b and she will continue to be a citizen of country b after her expatriation a submitted all the information required by notice_98_34 based on this information we conclude that a has made a complete and good_faith submission in accordance with sec_877 and notice_98_34 we further conclude that a will not be treated under sec_877 as having as one of her principal purposes for expatriating the avoidance of u s taxes because the information submitted clearly establishes the lack of a principal purpose to avoid taxes under subtitle a or b of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any transaction or item discussed or referenced in this letter in addition no opinion is expressed regarding a’s u s tax_liability for taxable periods prior to her loss of citizenship or for taxable periods after her loss of permanent residence status under sections of the code other than sec_877 sec_2107 and sec_2501 a copy of this letter must be attached to a’s u s income_tax return for the year in which a obtained the ruling whether or not a is otherwise required to file a return plr-104038-03 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to a sincerely ________________ w edward williams senior technical reviewer office of the associate chief_counsel international cc
